UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10475 COUNTRY Mutual Funds Trust (Exact name of registrant as specified in charter) 1705 N. Towanda Ave., P.O. Box 2020 Bloomington, IL 61702 (Address of principal executive offices) (Zip code) James M. Jacobs Office of the General Counsel 1701 N. Towanda Ave. Bloomington, IL 61702 (Name and address of agent for service) 1-800-245-2100 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:June 30, 2010 Item 1. Reports to Stockholders. Semi-Annual Report June 30, 2010 COUNTRY VP Growth Fund COUNTRY VP Bond Fund INVESTMENT ADVISOR’S LETTER TO SHAREHOLDERS July 2010 Dear Shareholders: Clint Eastwood fans among our shareholders probably can recall the movie “Every Which Way But Loose”, a comedy which tells the story of a bare-knuckles fighter named Philo Beddoe, and introduces the audience to a wild collection of characters including Philo’s pet orangutan named Clyde.While the film’s commercial success cannot match the CGI blockbusters in today’s theatres, the film’s title in our view provides a fitting description of the current general economic and market conditions.It also probably captures the feelings of many investors dealing with the confusing and often conflicting data produced by companies and economies. Within our own office we can find differing market views, with one contingent bullish on the economy and equity markets squared off against an equally-strong group that is concerned and bearish, toward both economic conditions and the equity markets.What makes the debate all the more interesting, and compelling, is that each view is entirely supportable with facts.Views on an improving jobs situation in the US can be met with statistics showing the lengthening duration of unemployment.Recent thoughts of a nascent improvement in housing, given incredibly-low mortgage rates, government incentives, and homebuilders replenishing land banks anticipating new construction, can be matched against the existing home inventory, concerns about “shadow housing inventory”, and weakening home sales following the removal of government incentives.One week, we’ll hear from companies raising profit guidance and talking of improving business conditions both here and abroad, which is refuted the next week by other players in the same industry presenting evidence of weakening sales and diminished outlooks for profits.The data either supports no conclusions, or supports them all.Economies and markets are left without a general direction, and as the movie title suggests, seemingly turned every which way but loose. Such conditions naturally leave market watchers with more questions than answers.“Will there be a double-dip in the economy, or will it just feel like a double-dip, with subpar growth?”“Will the quality trade come back into vogue?” “Will small caps do better than large?”Amidst the uncertainty, we observe the following: conservatively-financed, inexpensive, world-class companies are holding some of their highest cash balances, as measured against either market capitalization or assets, in years.Obviously how well these companies deploy this capital will go a long way to creating value for their shareholders.In our equity portfolios, the low valuations awarded these cash-rich companies make them especially attractive, and we continue to add to positions.Also, patience seems in short supply these days, since recent market volatility has fostered an even greater desire for instant gratification in the minds of some investors, leading to ever-shorter investment horizons.So we are content to add to names that we think should produce decent returns for our shareholders over longer time periods.The same goes for our fixed income portfolios, as we exercise patience in looking for higher-returning ideas. Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Funds may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 800-422-8261 or visiting www.countryinvestment.com. COUNTRY VP GROWTH FUND Inception Date 11/17/03 The annualized returns for the Fund for the period ended June 30, 2010 are as follows: 1 Year 5 Year Since Inception 11.02% -0.54% 1.74% Gross Expense Ratio – 1.36% (as of the prospectus dated 4/30/2010) Net Expense Ratio – 0.90% (as of the prospectus dated 4/30/2010) The advisor has contractually agreed to waive fees through May 31, 2012. These returns assume all dividends and capital gains distributions were re-invested in the Fund and reflect voluntary fee waivers in effect.In the absence of fee waivers, returns would be reduced.Returns do not reflect fees and expenses of any variable annuity contract or variable life insurance policy and would be lower if they did. Over the past year, domestic equity markets as measured by the S&P 500 Index had a total return of 14.43%. Following significant price appreciation from early in 2009, stocks in 2010 have been more volatile and have declined somewhat off their recent highs. There is a growing dichotomy between market bulls and bears. The bulls see the recent decline as a much needed consolidation following the market advances since early 2009. They feel that positive earnings news over the next few weeks could allow a resumption of the upward movement. Bears see the rally and correction as being liquidity driven as they look at longer term economic problems which have yet to be fixed. Economic indicators are providing mixed signals as some statistics suggest a resumption of growth while others continue to raise warning flags about economic activity. We continue to feel that the economic backdrop may eventually have a negative impact on corporate results and are maintaining a cautious investment posture. As previously mentioned, we remain cautious in our outlook. Unemployment is high, personal income is weak, plans to purchase discretionary items are falling, housing appears poised for further declines and interest rates are again falling. The impact of government stimulus programs is winding down and the prospect of potential tax increases in 2011 does not bode well for any consumer led expansion. We have high confidence in the companies we own in the Growth Fund’s portfolio and feel there is substantial appreciation potential when conditions improve. However, our current results are being hit by the same forces that are presently pummeling the overall market. COUNTRY VP BOND FUND Inception Date 11/17/03 The annualized total returns for the Fund for the period ending June 30, 2010 are as follows: 1 Year 5 Year Since Inception 8.90% 5.33% 4.90% Gross Expense Ratio – 1.19% (as of the prospectus dated 4/30/2010) Net Expense Ratio – 0.72% (as of the prospectus dated 4/30/2010) The advisor has contractually agreed to waive fees through May 31, 2012. These returns assume all dividend and capital gain distributions were re-invested in the Fund and reflect voluntary fee waivers in effect.In the absence of fee waivers, returns would be reduced.Returns do not reflect fees and expenses of any variable annuity contract or variable life insurance policy and would be lower if they did. Low inflation, high unemployment, weak housing, and Europe’s debt woes are all contributing factors to a robust bond market. Treasury interest rates are at or near record lows. Yields on Fannie Mae and Freddie Mac mortgage securities are approaching record lows relative to Treasuries. Deflation is the current concern in the market, not inflation. The Federal Reserve is expected to keep rates ultra low in the near future. The uncertainties regarding the European banking system and sovereign debt are not over yet. What effect on the U.S. economy from Europe’s slowdown is troubling? The housing outlook is still grim, with an excess supply of homes possibly causing another downdraft in housing prices. Lending is still frozen in the U.S. banking system. Unemployment is expected to remain high and inflation is non-existent. These are positive developments for investors in bonds, but not for risk assets. However, in this bullish environment for bonds we have concerns about future returns considering today’s low level of rates. Bonds are priced for perfection and a negative jolt could send rates higher with negative return implications. As interest rates continue their downward trend we will be looking for opportunities to become defensive with our portfolio strategy. Sincerely Bruce D. Finks Vice President Please refer to the Portfolio Highlights sections for index and peer average, including descriptions and performance.The S&P 500 Index is an unmanaged index that contains securities typically selected by growth managers as being representative of the U.S. stock market.The Index does not reflect investment management fees, brokerage commission and other expenses associated with investing in equity securities.You cannot invest directly in an index. Mutual fund investing involves risk; principal loss is possible. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Investments in foreign securities involve greater volatility and political, economic and currency risks and differences in accounting methods.Investments in Asset Backed and Mortgage Backed Securities include additional risks that investors should be aware of such as credit risk, prepayment risk, possible illiquidity and default, as well as increased susceptibility to adverse economic developments. For use only when accompanied or preceded by a prospectus. Please refer to the Schedule of Investments in this report for holding information. Fund holdings are subject to change at any time and should not be considered recommendations to buy or sell any security. Current and future portfolio holdings are subject to risk. The Distributor of the Country VP Funds is COUNTRY® Capital Management Company. COUNTRY VP Mutual Funds — Expense Example June 30, 2010(unaudited) As a shareholder of the Fund, you incur ongoing costs, including management fees and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 for the period 1/01/10 – 6/30/10. Actual Expenses The first line of the table below provides information about actual account values and actual expenses.To the extent the Funds invest in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Funds invest in addition to the expenses of the Funds.Actual expenses of the underlying funds are expected to vary among the various underlying funds.These expenses are not included in the example below.The example below includes, but is not limited to, management fees, fund accounting, custody and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Funds’ actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. COUNTRY VP Growth Fund Expenses Paid Beginning Account Ending Account During Period Value 1/1/10 Value 6/30/10 1/1/10 – 6/30/10* Actual(1) $ 921.30 Hypothetical(2) Ending account values and expenses paid during period based on a (7.87)% return. The return is considered after expenses are deducted from the Fund. Ending account values and expenses paid during period based on a 5.00% annual return before expenses. * Expenses are equal to the Fund’s annualized expense ratio of 0.90%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). COUNTRY VP Bond Fund Expenses Paid Beginning Account Ending Account During Period Value 1/1/10 Value 6/30/10 1/1/10 – 6/30/10* Actual(1) Hypothetical(2) Ending account values and expenses paid during period based on a 5.07% return. The return is considered after expenses are deducted from the Fund. Ending account values and expenses paid during period based on a 5.00% annual return before expenses. * Expenses are equal to the Fund’s annualized expense ratio of 0.70%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 4 COUNTRY VP Mutual Funds — Allocation of Portfolio Assets June 30, 2010 (unaudited) COUNTRY VP Growth Fund* COUNTRY VP Bond Fund* * Expressed as a percentage of total investments. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS® is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. 5 COUNTRY VP Mutual Funds — Portfolio Highlights(unaudited) COUNTRY VP Growth Fund Average Annual ReturnsJune 30, 2010 Since Inception 1 Year 5 Years 11/17/03 COUNTRY VP Growth Fund (11/17/03)(1) 11.02% -0.54% 1.74% S&P 500 Index(2) 14.43% -0.79% 1.84% Performance would have been lower if returns had taken insurance charges into account. The S&P 500 Index is an unmanaged index that contains securities typically selected by growth managers as being representative of the U.S. stock market. The Index does not reflect investment management fees, brokerage commissions and other expenses associated with investing in equity securities. Ten Largest Holdings (excludes short-term investments)June 30, 2010 Value Percent of Fund Exxon Mobil Corporation $ % CVS Caremark Corporation % Aflac Incorporated % General Electric Company % Intuit Inc. % Wal-Mart Stores, Inc. % International Business Machines Corporation % The Procter & Gamble Company % Microsoft Corporation % Dell, Inc. % $ % COUNTRY VP Bond Fund Average Annual ReturnsJune 30, 2010 Since Inception 1 Year 5 Years 11/17/03 COUNTRY VP Bond Fund (11/17/03)(1) 8.90% 5.33% 4.90% Barclays Capital Aggregate Bond Index(2) 9.50% 5.54% 5.29% Performance would have been lower if returns had taken insurance charges into account. The Barclays Capital Aggregate Bond Index covers the USD-denominated, investment-grade, fixed-rate, taxable bond market of SEC-registered securities. The index includes bonds from the Treasury, Government-Related, Corporate, MBS (agency fixed-rate and hybrid ARM passthroughs), ABS, and CMBS sectors. Ten Largest Holdings (excludes short-term investments)June 30, 2010 Value Percent of Fund Government National Mortgage Association, 4.828%, 11/16/2033 $ % Federal Home Loan Mortgage Corp., 4.000%, 11/15/2018 % U.S. Treasury Inflation Index Note, 3.000%, 7/15/2012 % Wachovia Bank Commercial Mortgage Trust, 4.445%, 11/15/2035 % U.S. Treasury Bond, 5.375%, 2/15/2031 % JPMorgan Chase Commercial Mortgage Trust, 5.050%, 12/12/2034 % Federal Home Loan Mortgage Corp., 4.500%, 1/15/2014 % Chicago, IL Metropolitan Water Reclamation District Build America General Obligation, 5.720%, 12/1/2038 % JPMorgan Chase & Co., 5.375%, 10/1/2012 % Virginia Electric and Power Co., 4.500%, 12/15/2010 % $ % 6 COUNTRY VP Mutual Funds — Schedule of Investments June 30, 2010(unaudited) COUNTRY VP Growth Fund Shares Value COMMON STOCKS — 97.38% Consumer Discretionary — 9.19% Abercrombie & Fitch Co. — Class A $ Comcast Corporation Darden Restaurants, Inc. Gentex Corporation The Home Depot, Inc. Limited Brands, Inc. News Corporation — Class A Target Corporation Consumer Staples — 14.54% Archer-Daniels-Midland Company Church & Dwight Co., Inc. CVS Caremark Corporation The Kroger Co. McCormick & Company, Inc. Philip Morris International, Inc. The Procter & Gamble Company Ralcorp Holdings, Inc. (a) Sysco Corporation Wal-Mart Stores, Inc. Energy — 12.36% Apache Corporation Chesapeake Energy Corp. ChevronTexaco Corp. ConocoPhillips Exxon Mobil Corporation Halliburton Company Schlumberger Limited (b) Financials — 10.28% ACE Limited (b) Aflac Incorporated American Express Company The Bank of New York MellonCorporation JPMorgan Chase & Co. State Street Corp. Wells Fargo & Company Health Care — 15.86% Abbott Laboratories Amgen Inc. (a) Baxter International Inc. Covance, Inc. (a) Eli Lilly and Company Gilead Sciences, Inc. (a) Hologic, Inc. (a) Johnson & Johnson Medtronic, Inc. Novartis AG — ADR Pfizer Inc. St Jude Medical, Inc. (a) WellPoint Inc. (a) Industrials — 11.06% 3M Co. Bucyrus International, Inc. Caterpillar Inc. Emerson Electric Co. General Dynamics Corp. General Electric Company Ingersoll-Rand PLC (b) Iron Mountain, Inc. Stericycle, Inc. (a) Information Technology — 14.98% Cisco Systems, Inc. (a) Dell, Inc. (a) EMC Corporation (a) Intel Corporation International Business Machines Corporation Intuit Inc. (a) Microsoft Corporation Nokia Corp. — ADR QUALCOMM Inc. Research In Motion Ltd. (a)(b) Western Union Company Materials — 2.32% BHP Billiton Limited — ADR Monsanto Company Newmont Mining Corporation Telecommunication Services — 3.45% American Tower Corporation — ClassA (a) AT&T, Inc. Verizon Communications Inc. Utilities — 3.34% American Water Works Co., Inc. Exelon Corp. NextEra Energy, Inc. TOTAL COMMON STOCKS (Cost $10,338,300) Principal Amount CORPORATE BONDS — 1.10% Northern States Power Co. 8.000%, 08/28/2012 $ TOTAL CORPORATE BONDS (Cost $100,605) Shares SHORT-TERM INVESTMENTS — 0.50% Money Market Funds — 0.50% Federated Prime Obligations Fund 0.22% (c) TOTAL SHORT-TERMINVESTMENTS (Cost $51,411) TOTAL INVESTMENTS (Cost $10,490,316) — 98.98% OTHER ASSETS IN EXCESS OF LIABILITIES — 1.02% TOTAL NET ASSETS — 100.00% $ The accompanying notes are an integral part of these financial statements. 7 COUNTRY VP Mutual Funds — Schedule of Investments June 30, 2010 (unaudited) COUNTRY VP Growth Fund (continued) Percentages are stated as a percent of net assets. ADR — American Depository Receipt (a) Non-income producing security. (b) Foreign Issuer. (c) The rate quoted is the annualized seven-day effective yield as of June 30, 2010. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS® is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 8 COUNTRY VP Mutual Funds — Schedule of Investments June 30, 2010(unaudited) COUNTRY VP Bond Fund Principal Amount Value ASSET BACKED SECURITIES — 2.02% Caterpillar Financial Asset Trust 4.940%, 04/25/2014 $ $ Citibank Credit Card Insurance Trust 4.150%, 07/07/2017 Countrywide Asset-Backed Certificates 5.549%, 08/25/2021 John Deere Owner Trust 4.890%, 03/16/2015 PG&E Energy Recovery Funding LLC 4.470%, 12/25/2014 Residential Asset Securities Corporation 4.767%, 10/25/2032 (a) TOTAL ASSET BACKED SECURITIES (Cost $428,346) CORPORATE BONDS — 34.80% Abbott Laboratories 5.600%, 05/15/2011 American Honda Finance Corporation 6.700%, 10/01/2013 (Acquired 09/24/2008, Cost $99,904) (b) American International Group, Inc. 5.850%, 01/16/2018 Apache Corp. 6.900%, 09/15/2018 Archer-Daniels Midland Company 5.450%, 03/15/2018 AT&T Inc. 5.500%, 02/01/2018 Baltimore Gas and Electric Company 6.730%, 06/12/2012 The Bank of New York Mellon Corporation 4.500%, 04/01/2013 BHP Billiton Finance Ltd. 5.125%, 03/29/2012 (c) Burlington Northern Santa Fe 5.750%, 03/15/2018 Canadian Pacific Railroad Company 5.750%, 05/15/2013 (c) Citigroup, Inc. 5.500%, 08/27/2012 Coca Cola Enterprises, Inc. 7.375%, 03/03/2014 ConocoPhillips 6.650%, 07/15/2018 Credit Suisse New York 5.000%, 05/15/2013 (c) Devon Energy Corp. 6.300%, 01/15/2019 Duke Energy Carolinas, LLC 5.750%, 11/15/2013 E.I. du Pont de Nemours & Co. 5.000%, 01/15/2013 General Electric Capital Corporation 4.250%, 12/01/2010 5.000%, 06/27/2018 (a) Harley-Davidson Funding Corp. 5.250%, 12/15/2012 (Acquired 12/05/2007, Cost $99,886) (b) Hewlett Packard Co. 4.500%, 03/01/2013 Honeywell International, Inc. 4.250%, 03/01/2013 Ingersoll-Rand Co. 6.230%, 11/19/2027 (c) International Business Machines Corporation 7.625%, 10/15/2018 JPMorgan Chase & Co. 5.375%, 10/01/2012 Kellogg Co. 5.125%, 12/03/2012 Kraft Foods, Inc. 6.750%, 02/19/2014 McKesson Corp. 7.500%, 02/15/2019 Merck & Co. Inc. 5.760%, 05/03/2037 Merrill Lynch & Co. Inc. 5.450%, 02/05/2013 New Valley Generation IV 4.687%, 01/15/2022 New York University 5.236%, 07/01/2032 Perforadora Central SA de CV 5.240%, 12/15/2018 (c) Pfizer, Inc. 5.350%, 03/15/2015 Pitney Bowes Inc. 5.250%, 01/15/2037 Regions Bank 7.500%, 05/15/2018 Rio Tinto Finance USA Ltd. 5.875%, 07/15/2013 (c) Simon Property Group LP 5.750%, 12/01/2015 Southern California Edison Co. 5.750%, 03/15/2014 Stanford University 4.750%, 05/01/2019 State Street Corporation 5.375%, 04/30/2017 Toyota Motor Credit Corporation 4.350%, 12/15/2010 Transocean, Inc. 5.250%, 03/15/2013 (c) United Parcel Service, Inc. 4.500%, 01/15/2013 United Technologies Corp. 5.375%, 12/15/2017 Verizon Communications Inc. 5.500%, 02/15/2018 Vessel Management Services Inc. 4.960%, 11/15/2027 Virginia Electric & Power Co. 4.500%, 12/15/2010 Wal-Mart Stores, Inc. 4.125%, 02/15/2011 6.200%, 04/15/2038 Walt Disney Company 4.700%, 12/01/2012 Wells Fargo & Co. 4.875%, 01/12/2011 5.625%, 12/11/2017 The accompanying notes are an integral part of these financial statements. 9 COUNTRY VP Mutual Funds — Schedule of Investments June 30, 2010(unaudited) COUNTRY VP Bond Fund (continued) Principal Amount Value William Wrigley Junior Co. 4.650%, 07/15/2015 $ $ XTO Energy, Inc. 4.625%, 06/15/2013 TOTAL CORPORATE BONDS (Cost $6,959,959) MORTGAGE BACKED SECURITIES — 21.95% Bank of America Mortgage Securities 5.250%, 10/25/2020 Citicorp Mortgage Securities, Inc. 5.000%, 08/25/2020 6.000%, 11/25/2036 Federal Home Loan Mortgage Corp. 6.500%, 03/01/2015 4.000%, 11/15/2018 5.000%, 11/15/2018 5.750%, 12/15/2018 5.000%, 10/01/2020 5.000%, 10/15/2031 Federal National Mortgage Association 3.500%, 09/01/2013 5.000%, 02/01/2014 5.000%, 05/01/2023 5.500%, 09/01/2025 5.500%, 02/01/2033 5.290%, 11/25/2033 5.500%, 12/01/2035 5.000%, 06/01/2038 6.500%, 02/25/2044 6.500%, 05/25/2044 GE Capital Commercial Mortgage Corporation 4.706%, 05/10/2043 Government National Mortgage Association 4.500%, 05/20/2014 5.500%, 10/20/2015 4.116%, 03/16/2019 4.031%, 01/16/2021 3.727%, 03/16/2027 6.000%, 12/15/2031 6.000%, 02/15/2032 7.000%, 07/15/2032 5.000%, 07/15/2033 4.828%, 11/16/2033 6.000%, 10/15/2036 JPMorgan Chase Commercial Mortgage Finance Corp. 5.050%, 12/12/2034 Mortgage IT Trust 1.597%, 02/25/2035 (a) Nomura Asset Acceptance Corporation 6.500%, 03/25/2034 (Acquired 01/20/2004, Cost $24,909) (b) 6.500%, 10/25/2034 (Acquired 08/18/2004, Cost $41,909) (b) Residential Asset Securitization Trust 4.750%, 02/25/2019 Small Business Administration Participation Certificates 5.080%, 11/01/2022 5.570%, 03/01/2026 Vendee Mortgage Trust 5.750%, 11/15/2032 Wachovia Bank Commercial Mortgage Trust 4.445%, 11/15/2035 5.484%, 07/15/2041 (a) Wells Fargo Mortgage Backed Securities Trust 4.438%, 10/25/2033 (a) 5.460%, 07/25/2036 (a) TOTAL MORTGAGE BACKED SECURITIES (Cost $4,508,469) MUNICIPAL BONDS — 14.60% Barrington, IL Build America Unlimited General Obligation 5.370%, 12/15/2024 Chicago, IL Board of Education Build America Unlimited General Obligation 6.038%, 12/01/2029 Chicago, IL Metropolitan Water Reclamation District Build America General Obligation 5.720%, 12/01/2038 Dallas County, TX Hospital District Build America General Obligation 5.348%, 08/15/2022 Indiana Public Schools Multi-School Building Corp. Build America Revenue Bond 4.900%, 07/15/2022 Los Angeles, CA Unified School District Build America Unlimited General Obligation 5.755%, 07/01/2029 New York, NY Build America Unlimited General Obligation 5.206%, 10/01/2031 Pueblo, CO Board of Waterworks Build America Revenue Bond 5.700%, 11/01/2029 State of Delaware Build America Unlimited General Obligation 4.700%, 10/01/2021 State of Maryland Build America Unlimited General Obligation 4.550%, 08/15/2024 State of Mississippi Unlimited General Obligation 5.539%, 10/01/2029 State of Tennessee Unlimited General Obligation 4.521%, 05/01/2021 State of Texas Build America Unlimited General Obligation 5.517%, 04/01/2039 State of Washington Build America Unlimited General Obligation 4.736%, 08/01/2024 University of California Build America Revenue Bond 5.770%, 05/15/2043 University of Michigan Build America Revenue Bond 4.926%, 04/01/2024 6.172%, 04/01/2030 University of Washington Build America Revenue Bond 6.060%, 07/01/2039 The accompanying notes are an integral part of these financial statements. 10 COUNTRY VP Mutual Funds — Schedule of Investments June 30, 2010(unaudited) COUNTRY VP Bond Fund (continued) Principal Amount Value Utah State Building Ownership Authority Build America Revenue Bond 5.768%, 05/15/2030 $ $ Washington, MD Suburban Sanitation District Build America Unlimited General Obligation 4.800%, 06/01/2025 York County, SC Fort Mill School District Build America Unlimited General Obligation 5.500%, 03/01/2028 TOTAL MUNICIPAL BONDS (Cost $2,998,782) U.S. GOVERNMENT AGENCY ISSUES — 1.49% (d) Federal Home Loan Bank 4.840%, 01/25/2012 Federal Home Loan Mortgage Corp. 4.500%, 01/15/2014 TOTAL U.S. GOVERNMENT AGENCY ISSUES (Cost $294,148) U.S. TREASURY OBLIGATIONS — 7.70% U.S. Treasury Bonds — 3.00% 5.375%, 02/15/2031 4.500%, 08/15/2039 U.S. Treasury Inflation Index Bond — 0.88% 2.375%, 01/15/2025 U.S. Treasury Inflation Index Notes — 3.82% 3.000%, 07/15/2012 1.875%, 07/15/2013 2.000%, 01/15/2014 TOTAL U.S. TREASURY OBLIGATIONS (Cost $1,570,046) SHORT-TERM INVESTMENTS — 16.70% Commercial Paper — 9.44% American Express Company 0.274%, 07/12/2010 General Electric Company 0.325%, 07/20/2010 Household Finance Corp. 0.294%, 07/15/2010 Prudential Funding Corp. 0.304%, 07/15/2010 Shares Money Market Funds — 7.26% Federated Prime Obligations Fund 0.22% (e) Fidelity Institutional Money Market 0.29% (e) TOTAL SHORT-TERM INVESTMENTS (Cost $3,626,467) TOTAL INVESTMENTS (Cost $20,386,217) - 99.26% OTHER ASSETS IN EXCESS OF LIABILITIES — 0.74% TOTAL NET ASSETS — 100.00% $ Percentages are stated as a percent of net assets. (a) The coupon rate shown on variable rate securities represents the rates at June 30, 2010. (b) Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration normally to qualified institutional buyers. As of June 30, 2010 these securities represented 1.29% of total net assets. (c) Foreign issuer. (d) The obligations of certain U.S. Government-sponsored entities are neither issued nor guaranteed by the United States Treasury. (e) The rate quoted is the annualized seven-day effective yield as of June 30, 2010. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS® is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 11 Statements of Assets and Liabilities June 30, 2010(unaudited) COUNTRY VP COUNTRY VP Growth Fund Bond Fund Assets: Investments in securities: At cost $ $ At value $ $ Cash 6 Receivable for investments sold — Receivable for capital stock sold 9 Dividends receivable — Interest receivable Prepaid expenses and other assets Total assets Liabilities: Payable for investments purchased — Payable for capital stock redeemed Payable to Advisor Accrued expenses and other liabilities Total liabilities Net Assets $ $ Net Assets Consist of: Paid in capital Undistributed net investment income Accumulated net realized gain (loss) on investments ) Net unrealized appreciation (depreciation) on investment securities ) Total — representing net assets applicable to outstanding capital stock $ $ Net assets $ $ Shares outstanding Net asset value, redemption price and offering price per share $ $ The accompanying notes are an integral part of these financial statements. 12 Statements of Operations for the Six Months Ended June 30, 2010(unaudited) COUNTRY VP COUNTRY VP Growth Fund Bond Fund Investment Income: Dividends $ $
